UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1196


MARY JOANNE DOWD,

                    Trustee - Appellee,

             v.

CARLOS R. LAZO; OSCAR A. LAZO,

                    Defendants - Appellants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-01515-LMB-JFA)


Submitted: June 20, 2019                                          Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos R. Lazo, Oscar A. Lazo, Appellants Pro Se. Mary Joanne Dowd, ARENT FOX,
LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carlos R. Lazo and Oscar A. Lazo appeal the district court’s order adopting the

recommendation of the bankruptcy court to award default judgment in favor of the trustee

and against the Lazos in the underlying Chapter 11 proceeding. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Dowd v. Lazo, No. 1:18-cv-01515-LMB-JFA (E.D. Va. Jan. 17, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2